NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 25, 2009
                                 Decided February 27, 2009

                                           Before

                           FRANK H. EASTERBROOK, Chief Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           TERENCE T. EVANS, Circuit Judge           
No. 08‐1687

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 05 CR 1018‐1
RAYMOND L. JONES,
    Defendant‐Appellant.                            James B. Moran,
                                                    Judge.

                                         O R D E R

        Raymond Jones sold stolen credit card information to federal investigators, used
stolen credit card information to make purchases, possessed a counterfeit money order, and
possessed equipment to steal credit card information.  See 18 U.S.C. §§ 513(a), 1029(a)(2‐4). 
After pleading guilty, he was sentenced to concurrent sentences of thirty months’
imprisonment on each of four counts.  Jones appeals, but his appointed counsel has moved
to withdraw because she cannot identify any nonfrivolous arguments to pursue.  See Anders
v. California, 386 U.S. 738, 744 (1967).  Jones declined an invitation to respond to counsel’s
submission, see CIR. R. 51(b), and so we confine our review to the issues outlined in
counsel’s facially adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir.
2002). 
No. 08‐1687                                                                                Page 2


        From February 2004 to October 2005, Jones participated in numerous fraudulent
internet schemes, such as paying for online goods with counterfeit money orders and selling
stolen credit card numbers to undercover federal agents.  After searching his residence, the
agents arrested him for possession of credit‐card‐making equipment, a counterfeit money
order, and hundreds of stolen credit card numbers, as well as use of those numbers to make
purchases.  Jones initially pleaded not guilty to the four‐count indictment, but he later
changed his plea to guilty.

        Counsel tells us that Jones wants to challenge the validity of his plea and therefore
begins by considering whether Jones could argue that his plea colloquy violated Rule 11 of
the Federal Rules of Criminal Procedure.  See United States v. Knox, 287 F.3d 667, 671 (7th
Cir. 2002).  Because Jones did not move to withdraw his guilty plea in the district court, our
review would be for plain error only.  See United States v. Vonn, 535 U.S. 55, 59 (2002); United
States v. Griffin, 521 F.3d 727, 730 (7th Cir. 2008). 

         Counsel has identified two potential omissions in Jones’s plea colloquy.  First, the
district court did not advise Jones that he had the right to confront witnesses against him at
trial.  See FED. R. CRIM. P. 11(b)(1)(E).  However, at the change‐of‐plea hearing, the court
informed Jones that he had a right “to appropriate cross‐examination of government
witnesses.”   Cross‐examination is the “main and essential” purpose of confrontation, Davis
v. Alaska, 415 U.S. 308, 315 (1974), and we agree with counsel that it would be frivolous to
argue that this omission constituted plain error.  Second, the court did not explicitly advise
Jones of his right to plead not guilty.  See FED. R. CRIM. P. 11(b)(1)(B).  But Jones was aware
of this right because he originally pleaded not guilty to all charges.  Knox, 287 F.3d at 670. 

        Counsel next considers whether Jones could challenge his sentence and particularly
the district court’s application of a two‐level enhancement for using “sophisticated means.” 
See U.S.S.G. § 2B1.1(b)(9)(C).  A fraudulent scheme is sophisticated if it displays “a greater
level of planning or concealment” than a typical fraud of that kind.  United States v.
Robinson, 538 F.3d 605, 608 (7th Cir. 2008) (internal quotation omitted).  In his sentencing
memorandum, Jones had argued that he committed “garden variety internet fraud” by
using the internet in a way available to anyone, without any of the means listed in
application note 8 to § 2B1.1.  See U.S.S.G. § 2B1.1 cmt. n.8(B) (listing examples such as
hiding assets or transactions through the use of fictitious entities, corporate shells, or
offshore financial accounts); United States v. Allan, 513 F.3d 712, 715 (7th Cir. 2008).  But this
argument would fail because Jones’s equipment and methods go well beyond those
available to the average internet user.  For example, he possessed advanced equipment such
as a skimmer (a small electronic device used to swipe credit card numbers) and re‐encoder,
coordinated payments through a contact in Estonia, and perpetrated numerous fraudulent
No. 08‐1687                                                                              Page 3


identities in internet auctions (as well as possessed a fraudulent identity card).  This
conduct is in line with schemes that we have previously deemed sophisticated.  See Allan,
513 F.3d at 713‐14 (approving “sophistication” enhancement where defendant created fake
entities that made fictitious sales referrals to customers of a computer company); United
States v. Wayland, 549 F.3d 526, 529 (7th Cir. 2008) (upholding the sophisticated means
enhancement for an overall scheme of fraudulent health care transactions). 

        Finally, counsel considers whether Jones could argue—as he did at sentencing—that
the factual findings supporting the guideline calculations must be supported by proof
beyond a reasonable doubt. We have explained on many occasions, however, that
sentencing judges need find facts only by a preponderance of the evidence for purposes of
calculating a guideline range, see, e.g., United States v. Shannon, 518 F.3d 494, 496 (7th Cir.
2008); United States v. Hollins, 498 F.3d 622, 633 (7th Cir. 2007), and any argument to the
contrary would be frivolous.

       We therefore GRANT the motion to withdraw and DISMISS Jones’s appeal.